PER CURIAM.
Appellants were tried upon an information charging them with possession and sale of intoxicating liquors, mentioned in the information, and were convicted under the first two counts thereof, for possession and sale, respectively. The District Court, upon the verdict covering the two counts, sentenced each of the appellants *1015to imprisonment for six months for the sales charged.
We have examined the record carefully, and find it free from reversible error, and the action of the lower court is hereby affirmed.
Affirmed.